Per Curiam
Under the above, caption one Joe Parsons, pro se and an inmate of the Indiana State Prison, has ■ presented to this court a paper entitled “Petition for Mandate” which is *707not verified and is not accompanied by any transcript or certified copies •with reference to any. action pending in any court below. All of the files and papers in a cause entitled “State of Indiana v. Joe Parsons, No. 0-388, decided with an.opinion on February 14, 1955, have been examined and it appears, that the same issues and matters were considered by this court in that opinion as is presented by the petition filed -herein.
For the reason stated in the opinion of this court in the State of Indiana v. Joe Parsons, No. 0-388, the petition is denied.
Note.—Reported in 126 N. E. 2d 769.